UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-1434



In Re: DONNA M. BRIGGS,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                       (CA-98-288, CA-99-83)


Submitted:   July 11, 2000                 Decided:   July 12, 2000


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donna Briggs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Donna M. Briggs has filed a petition for a writ of prohibition

or in the alternative for a writ of mandamus from this court seek-

ing recusal of the district judge and magistrate judge presiding

over her civil action.    Briggs also seeks a writ of mandamus from

this court with respect to certain discovery issues resolved ad-

versely to her in the district court.    Mandamus is a drastic remedy

to be used only in extraordinary circumstances. See Kerr v. United

States Dist. Court, 426 U.S. 394, 402 (1976).     Mandamus relief is

only available when there are no other means by which the relief

sought could be granted, see In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal.    In re

Catawba Indian Tribe of S. Carolina, 973 F.2d 1133, 1135 (4th Cir.

1992).    The more appropriate forum for Briggs’s claims regarding

the management of discovery in her civil action is a direct appeal

from the district court’s final order.

       In contrast, Briggs’s claims regarding the district court’s

and magistrate judge’s refusal to recuse themselves are reviewable

by way of mandamus.      See In re Beard, 811 F.2d at 827; In re

Rodgers, 537 F.2d 1196, 1197 n.1 (4th Cir. 1976).       However, the

nature of the alleged bias warranting recusal must be personal and

not arising out of the litigation.      See In re Beard, 811 F.2d at

827.     Briggs has not presented anything in this court or in the

district court that would suggest that either the     district judge


                                  2
or magistrate judge are personally biased against her.   According-

ly, we deny mandamus relief.   Similarly, finding that Briggs has

not shown she would be irreparably injured absent a stay of the

district court’s proceedings, we deny Briggs’s motions for a stay

and for a protective order from this court.   See Hilton v. Braun-

skill, 481 U.S. 770, 776 (1987); Long v. Robinson, 432 F.2d 977,

979 (4th Cir. 1970).   Briggs’s motions to compel discovery and to

impose sanctions are also denied.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 3